MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                          FILED
the defense of res judicata, collateral                                           Oct 29 2020, 8:47 am
estoppel, or the law of the case.
                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
Dawn M. Robertson                                        ROBERT C. THOMPSON, JR.
Indianapolis, Indiana                                    Joseph M. Dietz
                                                         Meils, Thompson, Dietz, & Berish
                                                         Indianapolis, Indiana


                                                         ATTORNEYS FOR APPELLEE
                                                         INDIANA FAMILY AND SOCIAL
                                                         SERVICES ADMINISTRATION
                                                         Curtis T. Hill, Jr.
                                                         Attorney General of Indiana

                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020         Page 1 of 13
      In Re: The Unsupervised Estate                           October 29, 2020
      of Susan Rissman                                         Court of Appeals Case No.
                                                               20A-EU-740
      Dawn M. Robertson,                                       Appeal from the Marion Superior
                                                               Court, Probate Division
      Appellant-Petitioner,
                                                               The Honorable Steven R.
              v.                                               Eichholtz, Judge
                                                               Trial Court Cause No.
      Robert C. Thompson, Jr., as                              49D08-1804-EU-14975
      Limited Guardian of Heir
      Matthew Rissman and Indiana
      Family and Social Services
      Administration,
      Appellees-Respondents.



      Bradford, Chief Judge.




                                          Case Summary
[1]   Susan Rissman died testate on March 20, 2018. Dawn Robertson was

      thereafter appointed personal representative of Rissman’s estate. After

      Robertson filed her final accounting of Rissman’s estate, Robert Thompson, Jr.,


      Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020      Page 2 of 13
      the limited guardian appointed for Rissman’s son, and the Indiana Family

      Social Services Administration, Office of Medicaid Policy and Planning

      (“FSSA”), objected to the final accounting. Specifically, Thompson and FSSA

      objected to the payment of certain funds relating to the cleaning and sale of

      Rissman’s home. The probate court determined that the payment of the

      challenged funds was unreasonable and ordered Robertson to pay a surcharge

      to Rissman’s estate in the amount of $47,937.10. Robertson contends on

      appeal that the probate court erred in ordering her to pay the $47,937.10

      surcharge. Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   Rissman died testate on March 20, 2018. Pursuant to the terms of her will,

      Rissman left her entire estate to her son Matthew Rissman, under the following

      conditions:


              since I have had no contact with my son for over twenty years,
              and since his current whereabouts are unknown to me, if my
              personal representative makes a reasonable and diligent effort to
              locate my son but is unable to do so within one year after my
              probate estate is opened, the above devise and bequest to my son
              shall lapse and my residuary estate shall pass to my good friend,
              Dawn M. Robertson.


      Appellee FSSA’s App. Vol. II p. 55. Also pursuant to the terms of her will,

      Rissman appointed John Rogers to serve of personal representative of her

      estate. At some point, Thompson was appointed limited guardian of Matthew

      Rissman.
      Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020   Page 3 of 13
[3]   On April 18, 2018, Rogers filed a petition for unsupervised administration of

      Rissman’s estate. The probate court issued an order appointing Rogers as the

      personal representative of Rissman’s estate. On May 7, 2018, FSSA filed a

      $13,627.20 claim against Rissman’s estate for the recovery of funds paid for

      medical assistance on Rissman’s behalf.1 On May 9, 2018, Rogers filed a

      petition to appoint Robertson as a substitute personal representative. The

      probate court granted Rogers’s motion on May 11, 2018, removed Rogers as

      the personal representative, appointed Robertson as the substitute personal

      representative, and ordered Robertson to pay a $17,000 bond.


[4]   On January 29, 2019, Robertson petitioned the probate court to convert the

      unsupervised estate to a supervised estate due to insolvency. Thompson and

      FSSA both objected to Robertson’s petition. Thompson, FSSA, and Robertson

      subsequently entered the following stipulations:


                1. On January 29, 2019, Dawn M. Robertson (“Robertson”),
                Personal Representative of the Estate of Susan K. Rissman (the
                “Estate”), filed a Petition to Convert Unsupervised Estate to a
                Supervised Estate Due to Insolvency (herein after “Petition to
                Convert”).

                2. On February 1, 2019, the Court entered an Order Granting
                Petition to Convert Unsupervised Estate to Supervised Estate
                Due to Insolvency, which converted the Estate to a supervised
                estate and set the matter for hearing on March 1, 2019 to
                determine how the alleged remaining funds shall be distributed.



      1
          FSSA’s claim was subsequently amended to assert a $15,497 claim against Rissman’s estate.


      Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020                 Page 4 of 13
        3. On March 5, 2019, Matthew Rissman filed an Objection to
        the Petition to Convert.

        4. On March 14, 2019, FSSA filed an Objection to the Petition
        to Convert.

        5. FSSA and Matthew Rissman agree that their objections to the
        Petition to Convert Unsupervised Estate to a Supervised Estate
        Due to Insolvency were objections to expenditures made by
        Robertson that FSSA and Mathew Rissman allege are improper
        distributions of the Estate’s assets that resulted in the insolvency
        of the Estate.

        6. FSSA and Matthew Rissman have no objection to the Court
        converting the Estate to a Supervised Estate Due to Insolvency,
        only to the Court’s order that the remaining amounts be set for
        hearing on distribution prior to the filing of a proper final
        accounting, as required in a supervised estate.

        7. The Parties respectfully request that the hearing scheduled for
        June 13, 2019 at 2:30 pm, on the Petition to Convert
        Unsupervised Estate to A Supervised Estate Due to Insolvency,
        be vacated by agreement of the Parties to allow for the filing of a
        proper final accounting.

        8. The Parties agree that the Estate will provide a detailed final
        accounting within thirty days of the entry of the order vacating
        the hearing.

        9. The Parties agree that FSSA and Matthew Rissman will
        preserve their rights to object to any potentially improper
        payments specified in the Personal Representative’s Final
        Accounting and distribution of assets, pursuant to the
        requirements of supervised administration, or other improper
        expenditures or actions otherwise discovered prior the closing of
        the Estate.

Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020   Page 5 of 13
              10. The Parties agree that FSSA and Mathew Rissman reserve
              the right to conduct further necessary discovery into any alleged
              improper distribution after the filing of the final accounting.


      Appellee Thompson’s App. Vol. II pp. 34–35. The probate court accepted the

      stipulations and granted the requested relief on June 3, 2019.

[5]   Robertson filed her final accounting on July 8, 2019. Thompson and FSSA both

      objected to Robertson’s final accounting. On February 21, 2020, the probate

      court issued an order of surcharge, in which it ordered as follows:


              1. That the personal representative’s Final Accounting presents
              costs of selling of a $45,000.00 house as follows:


                       (a) Labor for cleaning out house.                  $39,282.50
                       (b) Dumpsters                                        1,054.60
                       (c) Real estate fees                               $15,750.00

                               TOTAL                           $56,087.10
                               Said sums exceed the value of the sale price by
                               $11,087.10.

              2.     That testimony received by this Court stated a reasonable
              fee for the cleaning of the residence and storage units with
              dumpsters under the most extreme conditions was $5,000.00[.]

              3.     That testimony received by this Court stated a reasonable
              fee for sale of the real estate was 7% or $3,150.00, and that 33
              1/3% was unheard of and unreasonable.

              4.    That Dawn M. Robertson, along with her surety, Western
              Surety Company (Subject to the Bond limitation of $17,000.00) is
              surcharged for the sum of $47,937.10.

      Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020   Page 6 of 13
              5.     The Court authorizes Robert C. Thompson, Jr. to receive
              the $17,000.00 bond payment from Western Surety to be placed
              in their IOLTA account pending further order of this Court.

              6.    Within 30 days of this Order, all attorneys must file their
              Final Petition for Fees, and the Court shall set this matter for
              hearing for distribution of available proceeds, and remaining
              surcharge amount assigned to the appropriate party.


      Appellee Thompson’s App. Vol. II pp. 15–16.



                                 Discussion and Decision
[6]   Robertson contends that the probate court erred in ordering her to pay a

      $47,937.10 surcharge to Rissman’s estate. For its part, FSSA argues that the

      probate court’s order is not clearly erroneous as the evidence establishes that

      “Robertson engaged in neglect and self-dealing when she served as Decedent

      Rissman’s personal representative resulting in a loss to the estate.” Appellee

      FSSA’s Br. p. 15. Thompson likewise argues that the probate court’s order is

      not clearly erroneous as the evidence establishes that Robertson “drained the

      assets of this estate for the benefit of herself and her ‘church family’.” Appellee

      Thompson’s Br. p. 13.


[7]   In this case, the probate court entered limited written findings without any party

      having requested them.


              “In such a case, the specific findings control only with respect to
              issues they cover, and a general judgment standard applies to
              issues outside the findings.” Montgomery v. Montgomery, 59
      Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020   Page 7 of 13
              N.E.3d 343, 349 (Ind. Ct. App. 2016), trans. denied. We will set
              aside the trial court’s findings or judgment only if they are clearly
              erroneous. Id. “A finding is clearly erroneous only if there are
              no facts or inferences drawn therefrom to support it.” Id.
              Additionally, “[w]e may affirm a general judgment with sua
              sponte findings upon any legal theory supported by the evidence
              introduced at trial.” Stone v. Stone, 991 N.E.2d 992, 998 (Ind. Ct.
              App. 2013). Sua sponte findings control as to the issues upon
              which the court has found, but they do not otherwise affect our
              general judgment standard of review, “and we may look both to
              other findings and beyond the findings to the evidence of record
              to determine if the result is against the facts and circumstances
              before the court.” Id.


      Richardson v. Thieme, 76 N.E.3d 892, 896–97 (Ind. Ct. App. 2017). In reviewing

      the probate court’s findings and conclusions thereon, “we will not reweigh the

      evidence or assess witness credibility.” Matter of Estate of Burmeister, 621 N.E.2d

      647, 649 (Ind. Ct. App. 1993).


                I. Overview of Law Relating to a Personal
               Representative’s Final Accounting of an Estate
[8]   “Under the Indiana Probate Code, a personal representative is responsible for

      collecting and preserving all assets of the decedent’s estate.” In re Bender, 844

      N.E.2d 170, 178 (Ind. Ct. App. 2006). “[A] personal representative of an estate

      is regarded as a trustee appointed by law for the benefit of and the protection of

      creditors and distributees of that estate.” Id. “There is a thread which runs

      through the law governing fiduciary relationships which forbids a person

      standing in a fiduciary capacity to another from profiting by dealing in the

      property of his beneficiary, and any such profit realized must be disgorged in

      Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020   Page 8 of 13
      favor of that beneficiary.” Fall v. Miller, 462 N.E.2d 1059, 1061 (Ind. Ct. App.

      1984).


[9]            Every personal representative shall be liable for any loss to the
               estate arising from his neglect or unreasonable delay in collecting
               the credits or other assets of the estate or in selling, mortgaging or
               leasing the property of the estate; for neglect in paying over
               money or delivering property of the estate he shall have in his
               hands; for failure to account for or to close the estate within the
               time provided by this article; for any loss to the estate arising
               from his embezzlement or commingling of the assets of the estate
               with other property; for loss to the estate through self-dealing; for any
               loss to the estate arising from wrongful acts or omissions of his
               co-representatives which he could have prevented by the exercise
               of ordinary care; and for any other negligent or wilful act or
               nonfeasance in his administration of the estate by which loss to the estate
               arises.


      Ind. Code § 29-1-16-1(c) (emphases added). Upon the filing of a personal

      representative’s account of the decedent’s estate, “hearing and notice thereof

      shall be had.” Ind. Code § 29-1-16-6. “At any time prior to the hearing on an

      account of a personal representative, any interested person may file written

      objections to any item or omission in the account. All such objections shall be

      specific and shall indicate the modification desired.” Ind. Code § 29-1-16-7.


               Upon the approval of the account of a personal representative,
               the personal representative and his sureties shall, subject to the
               right of appeal and to the power of the court to vacate its final
               orders, be relieved from liability for the administration of his trust
               during the accounting period, including the investment of the
               assets of the estate. The court may disapprove the account in whole or



      Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020   Page 9 of 13
               in part and surcharge the personal representative for any loss caused by
               any breach of duty.


       Ind. Code § 29-1-16-8 (emphasis added).


       II. Application of the Probate Code to the Instant Matter
[10]   In ordering that Robertson pay a surcharge to Rissman’s estate, the probate

       court determined that Robertson breached her duty to the estate by negligently

       or willfully paying unreasonable fees in connection to the cleaning and sale of

       Rissman’s home. Robertson’s final accounting indicated that she paid a 33

       1/3% realtor fee or $15,750.00 in connection to the $45,000 sale of the home.

       However, Richard Schulte, a realtor with over forty-nine years of experience,

       testified that “the going rate” for realtor fees was “[s]ix or seven percent.” Tr.

       Vol. II p. 44.


[11]   Robertson’s final accounting also indicated that she paid $40,337.10 for labor

       and dumpsters for cleaning out the home. Robertson claimed that significant

       labor was required to clean the home because Rissman was a hoarder and the

       home and three storage units rented by Rissman were filled with “[w]ell over a

       thousand” bags of trash and belongings. Tr. Vol. II p. 12. Robertson

       acknowledged that she had not gotten “any other bids” for a reasonable cost to

       clean up the home. Tr. Vol. II p. 23. Schulte testified that he believed that a

       reasonable fee to clean out the house, including renting a dumpster, would have

       been “a thousand to two thousand, three-thousand-dollar bill at the most.” Tr.

       Vol. II p. 46. Schulte also testified that he believed that the sum paid by


       Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020    Page 10 of 13
       Robertson to clean out the home was “extraordinary.” Tr. Vol. II p. 47.

       Additionally, William Teuton testified that through the course of his

       employment he had worked with banks on “[t]rashed out houses, liquidated

       estates and guardianships” and had cleaned out at least two hundred “hoarder

       houses.” Tr. Vol. II pp. 48, 49. Teuton further testified that the cost to clean

       out a house in the same condition as Rissman’s home would be “max –

       including the dumpster, five thousand dollars.” Tr. Vol. II p. 50.


[12]   Robertson further claimed that “looking at the age and the condition of the

       house and having some idea of what houses are worth in that area,” she had

       valued the home at $40,000. Tr. Vol. II p. 19. However, despite Robertson’s

       belief regarding the value of the home, in 2019, tax records valued the home at

       $88,000. Schulte testified that he had researched Rissman’s home and had

       found that it was located in a good, desirable, and stable neighborhood that had

       a median home value of approximately $120,000.


[13]   The probate court considered the evidence and concluded that the fees relating

       to the cleaning and sale of Rissman’s home paid by Robertson were

       unreasonable and resulted in a loss to Rissman’s estate. In ordering Robertson

       to pay a $47,937.10 surcharge to Rissman’s estate, the probate court simply

       ordered Robertson to repay the losses suffered by the estate as a result of her

       breach of fiduciary duty. Based on the evidence presented during the

       evidentiary hearing, we cannot say that the probate court’s determination is

       clearly erroneous.



       Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020   Page 11 of 13
                   III. Additional Claims Raised by Robertson
[14]   In arguing that the probate court’s order is clearly erroneous, Robertson also

       cites to the Marion County local rules and the four corners doctrine for

       interpreting contracts. Robertson asserts that pursuant to the Marion County

       local rules pertaining to unsupervised estates, her authority as personal

       representative was not subject to court approval. Robertson’s reliance on these

       local rules is misplaced, however, because, upon stipulation by the parties, the

       probate court converted the unsupervised estate to a supervised estate, thus

       making the local rules relating to an unsupervised estate inapplicable. Further,

       Robertson points to nothing in the Marion County local rules that extinguishes

       Robertson’s fiduciary duty to protect the assets in the estate or revokes the

       probate court’s authorization to order that she pay a surcharge to the estate for

       any loss caused by a breach of her duty. See Ind. Code § 29-1-16-8. Robertson’s

       reliance on the four corners doctrine is also misplaced as it has no bearing on

       the question of whether the sums paid by Robertson in relation to cleaning and

       selling Rissman’s home were reasonable. Thus, neither the Marion County

       local rules nor the four corners doctrine support Robertson’s position.2




       2
         Furthermore, to the extent that Robertson argues that the probate court was biased against her, Robertson
       has waived this argument by failing to point to any evidence of bias or provide a cogent argument relating to
       her claim of bias. See Smith v. State, 822 N.E.2d 193, 202–03 (Ind. Ct. App. 2005) (“Generally, a party waives
       any issue raised on appeal where the party fails to develop a cogent argument or provide adequate citation to
       authority and portions of the record.”). Furthermore still, despite Robertson’s assertion that the probate
       court’s order was clearly erroneous because Matthew Rissman failed to appear before the probate court in
       person, Matthew’s interests were represented by his limited guardian and Robertson has pointed to no
       authority or rules that would have required Matthew’s personal appearance before the probate court.

       Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020                 Page 12 of 13
[15]   The judgment of the probate court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-EU-740 | October 29, 2020   Page 13 of 13